Citation Nr: 0026767	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-08 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1967 
to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which found that the appellant had 
not submitted new and material evidence to reopen this claim.  

In his substantive appeal, the appellant requested a hearing 
before a member of the Board.  Such a hearing was scheduled 
for November 1999, but he did not report.  The Board notes 
that the letter notifying the appellant of the scheduled 
hearing was sent to his latest address of record, as 
reflected on the substantive appeal, and was not returned to 
the RO as undeliverable.  Accordingly, due process 
considerations have been fulfilled.


FINDINGS OF FACT

1.  In July 1988, the Board denied the appellant's claim for 
service connection for a psychiatric disorder. 

2.  None of the evidence received since the 1988 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The July 1988 Board decision denying service connection 
for a psychiatric condition is final.  38 U.S.C.A. §§ 7103(a) 
and 7104 (West 1991 & Supp. 2000).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for a psychiatric 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant initially filed a claim for service connection 
for a psychiatric disorder in 1980.  This claim was denied by 
several rating decisions, including the initial decision on 
this claim rendered in August 1980.  A July 1988 Board 
decision decided the claim on the merits to afford the 
appellant the highest possible review.  Evidence of record at 
the time of the Board's 1988 decision is discussed below in 
chronological order. 

The appellant's service medical records reveal no complaints 
of psychiatric symptoms and no diagnosis of a psychiatric 
disorder.  During active service the appellant was sentenced 
to a civilian prison for armed robbery, which he committed 
under the influence of drugs.  His incarceration began in 
August 1970 and extended for the balance of his period of 
active duty.  In 1980, a VA field examiner obtained copies of 
the appellant's prison records from the New Mexico Archives 
and Records Division.  The pre-sentence report dated in 
December 1970 contained no information concerning a 
psychiatric disorder.  The appellant stated he was in good 
health, and he raised no pertinent complaints.  

The report of an evaluation on admission to the penitentiary 
in January 1971 contains no information concerning a 
psychiatric disorder, and the appellant raised no pertinent 
complaints.  It was noted that he began using several illegal 
substances during service.  The prison hospital's medication 
records show that the appellant complained of "nerves" from 
January to March 1971 and was prescribed some medication.  In 
May 1973, he underwent a psychiatric evaluation, which showed 
no evidence of psychotic thinking or behavior.  There was no 
psychiatric diagnosis.  In December 1973, he underwent a 
psychological evaluation, included psychological testing, for 
purposes of considering his eligibility for parole.  The 
examiner concluded that there was no evidence of organicity 
or psychosis, although the appellant presented himself in a 
grandiose fashion.  He rationalized his past behavior as 
being due to an unhappy social situation and racial 
discrimination.  A progress report prepared for a parole 
hearing in December 1973 contains no information concerning a 
psychiatric disorder.  It was noted that the appellant had 
maintained fair conduct during confinement.  He was released 
from prison in January 1974.

The appellant was first hospitalized for psychiatric 
complaints from January to February 1975 at Charity Hospital 
of Louisiana.  A letter from that facility in February 1980 
confirmed that January 1975 was the first period of 
confinement.  The diagnosis in 1975 was acute paranoid 
schizophrenia.  The appellant gave a history of incarceration 
during which time he was "probably from his description 
psychotic."  The appellant denied previous hospitalization 
for psychiatric illness.  He was then transferred to 
Southeast Louisiana Hospital, where, from February to March 
1975, he was hospitalized for paranoid schizophrenia.  He 
stated that he had asked for help during service because he 
did not think he was doing well mentally, but that no one 
paid attention to him.  He was again hospitalized for 
schizophrenia at Charity Hospital in March 1977.  

A January 1980 letter from West Jefferson Mental Health 
Clinic indicates that the appellant was admitted from Charity 
Hospital in 1977 with a diagnosis of schizophrenic reaction, 
chronic paranoid type.  He had been followed on an outpatient 
basis since 1977.

In a March 1980 statement, the appellant stated that he first 
became mentally ill in Germany.  He felt that he had worked 
too many hours.  He stated that he became depressed and 
confused when stationed at Fort Bliss and, while in this 
state, committed the armed robbery.  He related that he was 
placed on tranquilizers for long periods of time in prison.  
It was determined that he was not mentally sound.  

The appellant was hospitalized at the VA Medical Center (MC) 
in Biloxi, Mississippi, from May to October 1980 (diagnosis 
of chronic undifferentiated schizophrenia), in February 1981 
(diagnosis of chronic undifferentiated schizophrenia), and in 
April 1981 (diagnoses of malingering and antisocial traits - 
the physician reviewed the prior records and "was strongly 
convinced there was no pattern, syndrome, signs or symptoms 
compatible with mental illness or thought disorder.").  
During the May 1980 hospitalization, the appellant stated 
that for ten years he had problems with his nerves which 
began when he was stationed in Germany.  He reported being 
hospitalized in Germany and having a nervous breakdown after 
returning to the United States.  During the February 1981 
hospitalization, the appellant stated that he felt being in 
the Army caused him to have a nervous breakdown.  He 
subsequently stated that he was incarcerated from 1970 to 
1974 and that he had a nervous breakdown in 1974.  He stated 
that he developed auditory hallucinations while incarcerated 
and had difficulty adjusting since his release. 

From May 1984 to January 1985, the appellant was treated at 
West Jefferson Mental Health Clinic for paranoid 
schizophrenia.  It was noted that he had a history of 
treatment since 1977 after he was referred by Charity 
Hospital. 

Associated with the claims file are VA inpatient and 
outpatient treatment records dated from 1982 to 1988 showing 
treatment for paranoid schizophrenia and paranoid psychosis.  
A comprehensive assessment and social history completed in 
April 1987 includes the appellant's statement that he 
experienced a lot of depression while stationed in Germany, 
and that paranoid schizophrenia (drug related) was diagnosed 
when he was in prison for armed robbery.  He took 
tranquilizers in prison and had a breakdown following his 
release.  A July 1987 treatment note indicates that the 
appellant's illness began in 1969 when he started hearing 
voices.  An August 1987 note indicates that the appellant 
reported his psychiatric problems began in 1969 or 1970 when 
he "became psychotic."  

In March 1988, the appellant had a personal hearing at the 
RO.  He testified that he first had problems with his nerves 
in 1968 or 1969, after his first encounter with an 
unidentified flying object (UFO).  He was confused and had 
hallucinations.  A physician at Fort Bliss told him that he 
had schizophrenia, but that he could not be treated there.  
He then resorted to using drugs to try to calm down, but that 
led to criminal behavior.  While he was incarcerated, he was 
told he had schizophrenia.  His first treatment after release 
from prison was at Charity Hospital in 1975. 

A July 1988 Board decision, in pertinent part, denied service 
connection for a psychiatric disorder, finding that such 
disorder was not shown during service or during the period of 
incarceration and the schizophrenia first shown in 1975 was 
diagnosed more than one year after the appellant's discharge 
from service and was not shown to be related to service.

When the Board disallows a claim, a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b).  
A decision of the Board is final unless the Chairman orders 
reconsideration.  38 U.S.C.A. §§ 7103(a) and 7104(a); 
38 C.F.R. § 20.1100.  Since reconsideration has not been 
ordered in this case, the July 1988 Board decision is final.

In June 1997, the appellant asked to reopen his claim for 
service connection for a psychiatric disorder.  To reopen a 
claim which was previously denied, and the decision became 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

The RO adjudicated this issue according to the definition of 
material evidence enunciated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the appellant has submitted new 
and material evidence to reopen this claim will be made 
pursuant to the definition of new and material evidence in 
38 C.F.R. § 3.156(a).  It is not necessary to remand this 
claim because no prejudice to the appellant results from the 
Board's consideration of this claim under the most recent 
legal definition.  He was provided notice of the applicable 
laws and regulations regarding new and material evidence, 
including 38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Furthermore, the Board's review of this 
claim under the more flexible Hodge standard accords the 
appellant a less stringent "new and material" evidence 
threshold to overcome.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

Service connection for certain chronic diseases (including 
psychoses such as schizophrenia) may also be established on 
the basis of a presumption under the law that such diseases, 
if manifested to a compensable degree within a certain time 
after service, must have had their onset in service.  
38 U.S.C.A. §§ 1110, 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  

The evidence received subsequent to July 1988 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Since June 1981, the 
following evidence has been received:  

(1) the appellant's contentions. 
(2) statements from the VAMC in New Orleans dated in 
July and November 1988 showing diagnoses of residual 
schizophrenia, poly drug abuse, and chronic paranoid 
schizophrenia.  
(3) a medical report of examination or treatment from 
the Louisiana War Veterans Home, dated in February 
1990 and showing diagnosis of chronic 
undifferentiated schizophrenia, with onset in 1975.
(4) medical records from Louisiana War Veterans Home 
dated in January and February 1990 showing a 
diagnosis of chronic undifferentiated schizophrenia.
(5) April 1988 hospitalization records from the VAMC in 
New Orleans.
(6) reports of VA examinations in July 1990, showing 
diagnosis of chronic undifferentiated schizophrenia, 
and the appellant's report that he was treated by a 
psychiatrist at Fort Bliss for hearing voices and 
seeing things.
(7) treatment records from the Office of Mental Health 
and Substance Abuse dated from August to October 1990 
showing a diagnosis of chronic undifferentiated 
schizophrenia, and the appellant's report that the 
onset of his illness was in 1969 when he began 
experiencing auditory and visual hallucinations.
(8) VA outpatient treatment records dated in 1990 
showing diagnoses of chronic undifferentiated 
schizophrenia and paranoid schizophrenia.
(9) reports of VA examinations in January 1993, showing 
a diagnosis of paranoid schizophrenia and the 
appellant's report that at discharge from service he 
was having symptoms consistent with schizophrenic 
disorder and had committed an armed robbery because 
of a thought disorder, hallucinations, and delusions.
(10) reports of VA examinations in June 1996, showing a 
diagnosis of paranoid schizophrenia and the 
appellant's report that the onset of his condition 
was in 1969 and that he first received psychiatric 
medication at Fort Bliss in 1970. 
(11) VA outpatient treatment records dated in 1996 
showing diagnoses of schizophrenic reaction. 
(12) treatment records from Richard Rathbone, M.D., 
dated from 1995 to 1996 showing a diagnosis of 
schizophrenia.
(13) hospitalization records from Charity Hospital of 
Louisiana dated from 1975 to 1978 - some of which 
were copies of records received in 1980 - new records 
showing additional periods of hospitalization in 1977 
and 1978 with continued diagnosis of paranoid 
schizophrenia, and the appellant's statements in 
March 1977 that he had been hearing voices since 
1970, before he separated from his wife, but did not 
realize he was ill at that time.
(14) a report of VA examination in June 1998, with no 
psychiatric diagnosis given.

To the extent that the appellant contends that he has a 
psychiatric disorder as a result of his military service, to 
include the specific contentions that (a) he began 
experiencing psychiatric symptoms such as hallucinations, 
etc., during service and/or during incarceration while still 
a member of the military; (b) that he received psychiatric 
medication and/or treatment during service and/or during 
incarceration while still a member of the military; and (c) 
that a diagnosis of paranoid schizophrenia was rendered 
during service and/or during incarceration while still a 
member of the military, this evidence is not new.  Prior to 
1988, he had made detailed statements with such allegations.  
He has not submitted any new contentions regarding this 
claim; he has merely, at best, repeated his prior assertions.  
This evidence is cumulative of evidence of record at the time 
of the July 1988 Board decision, and is not new for purposes 
of reopening a claim.

Some of the additional medical evidence is either duplicative 
or cumulative of evidence associated with the claims file in 
July 1988.  April 1988 VA hospitalization records and Charity 
Hospital January 1975 and March 1977 hospitalization records 
were associated with the claims file in 1988.  To the extent 
that the additional medical evidence shows diagnoses of 
paranoid schizophrenia and chronic undifferentiated 
schizophrenia, such facts are cumulative since those same 
diagnoses were of record in 1988.

The rest of the evidence received since July 1988 is new in 
that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
See 38 C.F.R. § 3.156(a) (emphasis added).

The Board concludes that the appellant has not submitted 
material evidence.  The medical evidence submitted since 1988 
merely shows continued treatment for schizophrenia.  This 
evidence is not so significant that it must be considered in 
order to fairly decide the claim because the appellant 
received treatment for this condition for several years prior 
to the 1988 Board decision.  No medical professional has ever 
related the post-service diagnosis of schizophrenia to the 
appellant's military service or stated that it began during 
service or was manifested in the first post-service year.  

The appellant's reported history of experiencing psychiatric 
symptoms during service and/or his period of incarceration, 
and that schizophrenia was diagnosed either during service or 
during incarceration, has remained the same since 1980 and 
has been rejected in numerous rating decisions, as well as by 
the Board in 1988.  He offers nothing new in this regard.  
Although he is certainly competent to report experiencing 
psychiatric symptoms, his allegations alone are not so 
significant that this claim must be reopened.  The appellant 
does not possess medical expertise, and he is, therefore, not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995).  For this reason, his 
allegations are not probative.  Where, as here, the 
determinative issue is one of medical diagnosis or causation, 
competent medical evidence is required.  Lay assertions are 
insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

The new medical evidence that refers to "onset" of the 
appellant's psychiatric disorder in 1969 or 1970 during 
service appear to be mere transcriptions of history related 
by the appellant.  To the extent that they are not, and that 
they actually represent medical conclusions as to date of 
onset of the appellant's schizophrenia, they are not 
significant because they are based solely on the appellant's 
recitation of experiencing psychiatric symptoms during 
service or being diagnosed with a psychiatric disorder during 
service.  There are no service medical records documenting 
such facts.  There is no basis independent of the appellant's 
reported history for any medical opinion relating current 
psychiatric disability to service.  Evidence that is simply 
information recorded by a physician, unenhanced by any 
additional medical comment by that physician, does not 
satisfy the nexus requirement.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Such evidence cannot enjoy the presumption 
of truthfulness because a bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
Id. (citation omitted).  Moreover, the presumption of 
credibility does not arise in a situation where the 
appellant's reported history has already been rejected by the 
RO and the Board in prior decisions.  Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  A medical opinion does not 
constitute material evidence if it is based on the claimant's 
recitation of events that had already been rejected in a 
previous decision on the merits.  Id.  Here, not only has the 
Board previously rejected the appellant's history, but 
contemporaneous medical records also directly contradict and 
refute the reported history.

As explicitly stated by the Board in 1988, the basis for the 
denial of this claim was that there was inadequate evidence 
showing that a psychiatric disability was present during 
service or within the first post-service year and there was 
inadequate evidence establishing that the post-service 
diagnosis of schizophrenia was related to disease or injury 
incurred during service.  There remains a lack of such 
evidence.  The circumstances of this case are similar to 
those referenced in Paller v. Principi, 3 Vet. App. 535 
(1992).  The point has been reached in this case "where it 
can be said that, all things being equal, the evidence being 
proffered has been fairly considered and that further 
rearticulation of already corroborated evidence is, indeed, 
cumulative."  Paller, 3 Vet. App. at 538.  In 1988, the 
Board considered extensive medical evidence documenting the 
appellant's psychiatric history and denied this claim.  
Accordingly, the Board finds that the evidence received 
subsequent to July 1988 is not new and material and does not 
serve to reopen the claim for service connection for a 
psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).

Where a claimant refers to a specific source of evidence that 
could reopen a final claim, VA has a duty to inform him of 
the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  In this case, VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence, see 38 U.S.C.A. § 5103(a), because nothing in the 
record suggests the existence of evidence that might reopen 
this claim.  

In connection with his claim to reopen, the appellant 
submitted an authorization form for the RO to obtain his 
medical records from the prison where he was incarcerated, 
alleging that he received psychiatric treatment from 1970-
1974.  The Board notes that service connection for disability 
incurred during incarceration during service would be 
predicated on a determination that incurrence was in line of 
duty.  Regardless, the RO requested the records, but no 
response was received.  Review of the claims file shows that 
in 1980 a VA field examiner copied the records of the 
appellant's periods of incarceration directly from the 
microfilm on which they were stored in an archive.  That 
field examiner stated that all available records were copied.  
There is no evidence whatsoever indicating that additional 
records exist from the prison.  Furthermore, the appellant 
was advised, via a March 1999 letter, that a response to the 
RO's request for records had not been received and that it 
was his responsibility to submit such records.  See 38 C.F.R. 
§ 3.159(c).  He has not done so.
The appellant's allegations that he was diagnosed with a 
psychotic disorder during service and/or while incarcerated 
are directly refuted by pertinent records.  Other than those 
allegations, he has stated that the first time he sought 
treatment after he was released from prison was from Charity 
Hospital of Louisiana, and that facility has verified that 
the first period of hospitalization began in January 1975.  
At the earliest, then, the appellant alleges receiving 
treatment almost three years after discharge from service.  
Accordingly, the Board concludes that VA has fulfilled its 
obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a).  

The Board notes that the appellant's representative has 
requested that the Board obtain an independent medical expert 
(IME) opinion as to the date of onset of the appellant's 
schizophrenia.  When, in the judgment of the Board, an 
additional medical opinion is warranted by the medical 
complexity or controversy involved in an appeal, the Board 
will obtain an IME.  38 C.F.R. § 20.901(d).  A claimant or 
his representative can request that the Board obtain an IME, 
and the request will be granted upon a showing of good cause, 
such as the identification of a complex or controversial 
medical or legal issue involved in the appeal that warrants 
obtaining such an opinion.  38 C.F.R. § 20.902.  

The Board concludes that referring this case for an IME is 
not warranted for the following reasons.  First, the 
appellant's representative has not shown good cause, in that 
a complex or controversial medical or legal issue involved in 
this appeal was not identified in conjunction with the 
request.  Second, the Board's own review of the record does 
not disclose that there is a complex or controversial medical 
or legal issue in this case.  Rather, there is medical 
evidence conclusively establishing that the appellant did not 
have a psychiatric disorder during service or within the 
first post-service year, without any medical evidence to the 
contrary.  Therefore, there is certainly no "controversy."  
Third, and most important, until and unless the appellant 
submits new and material evidence to reopen this claim, VA 
has no duty to further develop the evidence.

In summary, the evidence submitted to reopen this claim does 
not include any competent evidence of a nexus between current 
psychiatric disability and service.  Accordingly, it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim, and is not new and material.  


ORDER

The appeal to reopen a claim of entitlement to service 
connection for a psychiatric disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

